Citation Nr: 1410712	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-39 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of a debt in the amount of $7,911.03 in education benefits, to include the validity of the debt.  

(The issues of entitlement to special monthly compensation due to the need for aid and attendance, special monthly compensation for loss of use of the hands or arms, a separate evaluation for the residuals of scars from the removal of warts, and entitlement to an earlier effective date for special monthly compensation for payment at the housebound rate are the subject of a separate decision). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty from May 13, 2003 to July 17, 2003, from December 31, 2003 to April 1, 2004, from May 13, 2007 to June 20, 2007, from June 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  The Veteran also had service in the Reserve Officer Training Corps (ROTC) from August 23, 2004 to May 13, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (Committee) of the Muskogee, Oklahoma, Regional Office (RO).

This matter was previously before the Board in December 2013 when it was remanded for additional development.  It has now been returned to the Board for further review.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The December 2013 remand instructed that the Veteran be contacted and provided an opportunity to submit an updated Financial Status Report if his financial situation had changed.  As his representative has pointed out, the Veteran was not contacted and did not have the opportunity to submit a new Financial Status Report.  The Board is obligated ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Invite the Veteran to submit an updated Financial Status Report, if his financial situation has changed. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

